1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    TIMOTHY D. KUHLS, ESQ.
3    Nevada Bar No. 13362
     PHILLIPS, SPALLAS & ANGSTADT LLC
4    504 South Ninth Street
     Las Vegas, Nevada 89101
5    (702) 938-1510
     (702) 938-1511 (Fax)
6    rphillips@psalaw.net
7    tkuhls@psalaw.net

8    Attorneys for Defendant
     Walmart Stores, Inc.
9                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11
     MARK HO,                                                Case No.: 2:18-cv-01114-GMN-VCF
12
                            Plaintiff,                       STIPULATION AND ORDER TO
13   v.                                                      CONDUCT CERTAIN
                                                             DISCOVERY OUTSIDE THE
14   WAL-MART STORES INC., a Foreign
     corporation; DOES I through X, inclusive and            DISCOVERY PERIOD
15   ROE CORPORATIONS I through X, inclusive,
                                                             [FIRST REQUEST]
16                         Defendants.
17

18
19          Plaintiff, MARK HO (hereinafter “Plaintiff”), and Defendant, WAL-MART STORES, INC.
20   (hereinafter “Defendant” or “Walmart”), by and through their respective counsel of record, do hereby
21   stipulate to conduct certain discovery outside the discovery period. Specifically, the parties stipulate
22   that Defendant shall take the depositions of fact witnesses, ROBERT CUI and SUNSEARAE
23   CUI on May 13th, 2019. If said witnesses are not available on said date, the depositions will be
24   completed within one week thereof.
25          Pursuant to Local Rule 2.25, the parties hereby aver that this is the first such discovery request
26   to take certain depositions outside the discovery period.
27   ...
28   ...


                                                       -1-
1                              DISCOVERY COMPLETED TO DATE
2    •   The parties conducted the FRCP 26(f) conference on July 11, 2018. As to serving their
3        respective initial FRCP 26(a) disclosures and supplements thereto, please see the following:
4           o Plaintiff served his initial disclosure statement on August 9th, 2018;
5           o Plaintiff served his first supplemental disclosure statement on September 21st, 2018;
6           o Plaintiff served his second supplemental disclosure statement on November 1st, 2018;
7           o Plaintiff served his third supplemental disclosure statement on December 10th, 2018;
8           o Plaintiff served his fourth supplemental disclosure statement on December 21st, 2018;
9           o Plaintiff served his fifth supplemental disclosure statement on January 30th, 2019;
10          o Plaintiff served his sixth supplemental disclosure statement on February 28th, 2019;
11          o Plaintiff served his seventh supplemental disclosure statement on March 22nd, 2019;
12          o Plaintiff served his eighth supplemental disclosure statement on April 9th, 2019;
13          o Defendant served its initial disclosure statement on August 23rd, 2018;
14          o Defendant served its first supplemental disclosure statement on November 28th, 2018;
15          o Defendant served its second supplemental disclosure statement on February 1st, 2019;
16          o Defendant served its third supplemental disclosure statement on February 4th, 2019;
17          o Defendant served its fourth supplemental disclosure statement on February 15th, 2019;
18          o Defendant served its fifth supplemental disclosure statement on March 13th, 2019; and
19          o Defendant served its sixth supplemental disclosure statement on April 8th, 2019.
20   •   Plaintiff served Defendant with an initial set of Requests for Production, Interrogatories and
21       Requests for Admissions on August 1st, 2018. Defendant submitted responses to said written
22       discovery on October 22nd, 2018 and October 23rd, 2018, respectively;
23   •   Defendant served Plaintiff with initial set of Requests for Production, Interrogatories and
24       Requests for Admissions on November 5th, 2018. Plaintiff served responses to said written
25       discovery on December 10, 2018;
26   •   Defendant took Plaintiff’s deposition on February 15th, 2019;
27   •   Defendant took the deposition of fact witness Sonia Medina on April 12th, 2019; and
28   •   Plaintiff took Walmart’s 30(b)(6) deposition on April 22nd, 2019.


                                                -2-
1              DISCOVERY TO BE COMPLETED AND REASONS TO CONDUCT DISCOVERY
2               Discovery to be completed includes:
3          •    Depositions of fact witnesses ROBERT CUI on May 13th, 2019, and SUNSEARAE LEHUA
4               CUI on May 13th, 2019;
5               The parties aver that good cause exists for the request pursuant to Local Rule 2.25. Defendant
6    represents to the Court that fact witnesses Robert and Sunsearae Cui were properly noticed for
7    deposition on April 12, 2019. Due to unforeseen circumstances, Mr. Cui and Ms. Cui could not appear
8    and agreed to be deposed at a later date agreed upon by the parties. In order to avoid lengthy motion
9    practice re-opening discovery to take said depositions, the parties have agreed to notice and conduct
10   the depositions of Mr. and Ms. Cui on May 13th, 2019. The parties aver that the requested discovery is
11   not to delay litigation, but instead allow Plaintiff and Defendant to litigate fairly and avoid any
12   possibility of objection(s) or Court intervention. The parties aver that the above-referenced depositions
13   are the last discovery efforts to be completed prior to the filing of dispositive motions on May 19,
14   2019.
15                            CURRENT UPCOMING DISCOVERY DEADLINES
16              Discovery Cut-Off Date       .        .         .   .      .      April 18, 2019
17              Dispositive Motion Deadline           .         .   .      .      May 19, 2019
18              Proposed Joint Pre-Trial Order        .         .   .      .      June 18, 2019
19   ...
20   ...
21   ...
22   ...
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...


                                                          -3-
1           If this request is granted, all anticipated additional discovery should be concluded in a timely
2    manner. The parties aver that this request for discovery is made by the parties in good faith and not for
3    the purpose of delay.
4

5    DATED this ___
                25 day of April, 2019.                    DATED this ___
                                                                     25 day of April, 2019.
6
        /s/ Joel S. Hengstler                              /s/ Timothy D. Kuhls
7      ____________________________                       ______________________________
       MICHAEL C. KANE, ESQ.                              ROBERT K. PHILLIPS, ESQ.
8      Nevada Bar No. 10096                               Nevada Bar No. 11441
       BRADLEY J. MYERS                                   TIMOTHY D. KUHLS, ESQ.
9      Nevada Bar No. 8857
       JOEL S. HENGSTLER, ESQ.                            Nevada Bar No. 13362
       Nevada Bar No. 11597                               PHILLIPS SPALLAS & ANGSTADT LLC
10                                                        504 South Ninth Street
       THE702FIRM
11     400 S. 7th Street, Suite 400                       Las Vegas, Nevada 89101
       Las Vegas, NV 89101
12                                                        Attorneys for Defendant
       Attorneys for Plaintiff                            Walmart Stores, Inc.
13     Mark Ho

14
            IT IS SO ORDERED:
15

16                                         _____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
17

18                                                 4-25-2019
                                           DATED: _____________________________
19

20

21

22

23

24

25

26

27

28


                                                    -4-
